Title: Jonathan Williams, Jr., to the American Commissioners, 2 August 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes Augt 2. 1777
I have just received your favour of the 28th Ultimo and shall take care to observe all your Directions with the greatest Exactness, but I must first inform you of a most vexatious turn our Affairs relative to the Duc de Chartres are about to take unless we can sufficiently oppose the Design. When I bought this Ship the Condition was, that if she was previously sold at the Day of the agreement with Mr. Peltier, our bargain should be void; this was on account of an Offer that had been made at Paris which the Persons here had not recvd. a Decision about. But as it was presumed that if such a Sale had taken place we should be advised by Tuesday following, it was agreed that after that Time we should begin our Reparations without any farther suspence about the validity of the purchase; on Sunday a Letter from the proprietor who owns ⅞ths arrived here. This Letter says that “as the offer in question did not take place he will take her on his own account at 70,000 Livres.” The Persons of whom the Ship was bought shew this Letter for our Satisfaction, that we might be sure the Ship would not be taken from us, he agreeing with us that the Proprietor taking her could not be esteemed a Sale. I therefore sent Hynson of directly, but to keep strict to the agreement I did not suffer a hatchet to be laid to the Ship ’till after Tuesday, when Capt. Nicholson and myself went down to her; we staid there two Days, knock’d down all her Bulkheads, and gave the necessary Orders for taking away several of her incumbrances, enlarging her Ports &c. &c., to make her a compleat Ship of War. On my Return to Nantes I find Mr. Demilleville has sent down his Secretaire Express to claim the Ship as a previous purchase, and he is making all the Noise and difficulty he possibly can, declaring he will have the Ship again at all Events, and threatens a Law Suit, and the Lord knows what. I cannot find words to express my Detestation of such Conduct; but I shall not relax a litle in anything I have began, let the Consequences be what they may; Mr. Milleville must have little regard to his reputation to be trying to undo Bargains in this unjust, unprecedented manner. I beg however if you know anybody that is acquainted with him to try to convince him of his Error, for I would not lose this Ship for 500 Louis she turns out so perfectly answerable to my Wishes for the purpose she is intended for; she will cost some money for the proposed alterations, but will be a compleat little Frigate when she is finished.
When the Brass Cannon arrive they shall be taken proper care off. I suppose they are the same Mr. De Chaumont has advised me of. I imagine the Duc de Chartres will be able to take all the Cargo we have here and perhaps more, it is impossible to give you an ofhand calculation.
I suppose by writing to Spain the anchors you mention might be imported here and would turn out about 34 to 38 l.t. per ct. the very heavy ones I can’t say the price. Cordage can be made here to any Dimensions but a sudden large demand would raise the price, as hemp is already Scarce, it stands now from 37 to 38 l.t. per Ct.; I shall get some for the former price.
I wrote a few Days since to Mr. DeSegray Beaugeard &co. at St. Malo about a Battery of 40 8 pounders which he has and which I wished to buy on account of the Character I had recvd. of their excellence from Capt. Nicholson. They write in answer that they can’t sell them under 750 l.t. each the Expence of proving and transportation to be on my account. I think this price so high that I can’t consent to it without your particular permission and so have written to them. A Woollen Draper here of whom I bought the first part of my Cloths to begin the operation and who has delivered a considerable part, desires a Draft for 12,000 Livres at 3 months I taking the Discount of 1 month. This is the Person who I mentioned some time since wished to have his Drafts drawn directly on Mr. Grand, and as by your Letter some days since recvd., you desire only to know the amount necessary, to agree with Mr. Grand for the acceptances, I shall draw this 12000 Livres in this manner, presuming you will desire Mr. Grand to honour it when it arrives, and that the mode will not be displeasing to you. If it is I beg you will inform me immediately.
My last relative to the reason of Hynsons Departure will answer that part of your favour of the 30th just recvd.
My account Current for last month shall be forwarded per next post the Time not permitting me to send it by this. The Secretary of Mr. Milleville has been with me, and insisted on the propriety of his Demand as the Determination of Mr. Millville to take the Ship on his own account was absolutely a Sale and according to the Condition of my Treaty which was of the same date. My purchase was accordingly void. I told him that the proprietor of a Ships taking her on his own account could never be thought a Sale, and that nothing but force or Law should ever take her from me. We parted with determination of Hostility on his part, and an equal one of supporting my Claim on mine; presently a Merchant of my acquaintance with the Person who sold her came to me, and represented that the whole body of merchants here were of opinion that the Sale to Mr. Melville (he being a purchaser for ⅛ at least) was a good one, and that I should certainly lose the Cause. I sent them away with the same answer I had before given; then Mr. Mountaindoin (brother to the Gentleman now with you) came to me and advised me not to stand the process, that the Sentiments of the whole Change were on the other side, and that he came as friend to advise me not to expose myself to a certain Loss, and the reputation of being a litigous man. I replied as I had before done.
Mr. Peltier then came and beged of me for his Sake not to stand out, that it would expose him to a Suit (my name not appearing) which by supporting against the united opinion of the merchants here he would be greatly injured in his other Concerns. I have at last told him that I would not give up the Duc de Chartres but by your permission, but to put an end to this affair I would consent to suspend the operations ’till I had your answer, upon Condition that they would according suspend theirs; I therefore beg of you to contrive to clear this matter up with Mr. Demillville, and if it should cost you 2 or 300 Louis more I advise you to buy the Ship; but at any rate I suppose you do not choose to have a Lawsuit in France. I shall in the mean Time see about another Ship that is here which is equal in point of Sailing, perhaps superiour and is several Tons larger. Her I shall immediately buy if I can agree about the price, but that need not prevent your keeping the Duc de Chartres if you can keep her, for I am sure you will want both Ships. Several are taken up to day for Transports for the Kings Service, if therefore you want another Ship in the Course of two or three months from this you can’t do better than have both these. I can’t describe to you the Chagrin that this difficuty occasions, but I will always do the best in my power, but suffer me once more to repeat that you will please to send an answer by the return of the Courier with some settlement between you and Mr. Millville about this affair.
That part of your Letter of the 30th which relates to the Vessell at L’orient, I cannot yet fully answer. The inclosed from Mr. Ross may say something on the Subject. I shall consult with him and afterwards give such orders relative to the Vessell as shall appear best.
I beg your excuse for the hurry in which this Letter is written, but it is owing to the frequent Interruptions I have had and the shortness of Time which the post allows. I have the honour to be with the greatest Respect Gentlemen Your most obedient most humble Servant
Jona Williams
The Hon The Commissioners of the United States
  
Addressed: The / Honourable / The Commissioners of the / United States of / America
Notations: J. Williams to U. S. Comrs: Augt. 2d. 1777 / Mr. J. 
Williams Augt. 2d. 1777 to Hon: Comrs. U. S. / Purchase of the Duke de Chartres litigated / Monthly Account &c.
